DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 08 December 2021, claims 1-22 are presently pending in the application, of which, claims 1 and 16 are presented in independent form. The Examiner acknowledges amended claims 1 and 16. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application claims priority to a U.S. Application No. 14/870,459 (now issued as U.S. 10,621,552), filed 30 September 2015, and has been accorded the earliest effective date.

Terminal Disclaimer
The terminal disclaimer filed on 08 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,621,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 08 September 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-22 have been considered but not deemed persuasive. The Applicant’s arguments are directed to amended features and have been incorporated into the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable by a non-patent literature titled “EMC Documentum xCelerated Composition Platform Design Help,” Version 2.1 User Guide, EMC Corporation, 2009-2014, and known hereinafter as EMC Documentum xCelerated (373 total pages)(IDS Submission on 4/13/2020) in view of a non-patent literature titled “EMC Documentum xCP Designer Help,” Version 2.0 User Guide, EMC Corporation, 2009-2014, and known hereinafter as EMC Documentum xCP (325 total pages)(IDS Submission on 4/13/2020).

As per claim 1, EMC Documentum xCelerated teaches a non-transitory computer readable medium having computer readable program code stored thereon, the computer readable program code comprising instructions for:
obtaining, from a plurality of case model definitions, a case model definition for a case, the case model definition including a case fragment expression (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc. See further page 28, prior to step 7, which further illustrates a case model definition of a policy search data service. Additionally, see pages 289-300, Building User Interface Pages, where a plurality of widgets are provides to model that includes expressions to be used within the widgets.), the case fragment expression including references to a first data source (e.g. EMC Documentum xCelerated, see page 323-340, Building Expressions, which provides illustration of fragment expressions, where each expression includes at least one data source.) and a function that maps data from the first data source to an identifier of a case fragment (e.g. EMC Documentum xCelerated, see page 323-348, Building Expressions, which provides describes data functions, math functions, logical functions that map data to a case fragment.);
generating a case model from the case model definition to manage the case during a runtime (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc. See further step 4, when finished, generates a case model (e.g. project). See further pages 29-30, which generates the case model for the policy search data service, when the , wherein generating the case model from the first case model definition comprises: 
processing a first portion of the first case model definition to populate a first portion of the case model (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc.);
obtaining the case fragment expression from the first case model definition as a next portion of the first case model definition to process (e.g. EMC Documentum xCelerated, see pages 30-31, which discloses projects include artifacts (e.g. case fragment expressions) that can be shared between applications and other projects. The Examiner notes that a loan business object model, customer business object model, etc. are all examples of case fragment expression. See further pages 38-41, which illustrates obtaining a policies definition from the menu item that allows a user to create a new policy.);
obtain first data from the first data source (e.g. EMC Documentum xCelerated, see Chapter 7, pages 159-171, which illustrates gathering and configuring data within a project (e.g. case).);
selecting, from a plurality of case fragments (e.g. EMC Documentum xCelerated, see Chapter 4, pages 51-55, which discloses selecting attributes, including inherited attributes within the object model.), a first case fragment identified by the first case fragment identifier (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses application role, permission sets, email templates, etc., all which are examples of a plurality of case fragments, where for example, an email template includes email template properties (e.g. case fragment identifiers), in which the user may select from any of the plurality of case fragments.), the first case fragment comprising a first portion of a document structure definition (e.g. EMC Documentum xCelerated, Chapter 4, pages 51-55, which discloses creating an object model, where the model includes attributes and inherited attributes in the structured definition, such as the xCP Designer file.); and 
populating the case model with the selected first case fragment (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are populated from the repository based on the case fragment identifiers. See further Chapter 4, pages 53-55, where properties are used to populate the case model. See Chapter 4, pages 59-63, which discloses populating the object model with dataset.).
Although EMC Documentum xCelerated discloses fragment expressions and identifiers, it does not explicitly disclose executing the case fragment expression using first data gathered from a first data source to determine a first case fragment identifier as a result of the executing the case fragment expression, using the first data as input to the executing.
EMC Documentum xCP discloses executing the case fragment expression using first data from the first data source as input to the case fragment expression to obtain a first case fragment identifier (e.g. EMC Documentum xCP, see pages 283-285, which discloses building expressions that the system evaluates at runtime to compare and set application data, where the expression can include hard-coded literals and data from the context, where the user is suggested as a first data source and context data, functions, parameters, as identifiers that are used to build one or more expressions that are then executed at runtime.).
	EMC Documentum xCelerated is directed to creating, designing, planning of applications and projects using case fragment expression. EMC Documentum CP is directed to a designer’s user guide to generate case fragment expressions. Both are analogous art, because they build expressions and execute the expressions at runtime and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of EMC Documentum xCelerated with the teachings of EMC Documentum xCP to include the claimed feature with the motivation to collaborate on content and data expression in a semi-structured manner.

As per claim 16, EMC Documentum xCelerated teaches a method for case fragment management comprising:
maintaining a plurality of case model definitions (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc.);
maintaining a plurality of case fragments, wherein each case fragment in the plurality of case fragments is a case model definition portion and is associated with a respective case fragment identifier (e.g. EMC Documentum xCelerated, see Chapter 12, pages 319-343, which illustrates building expressions using data gathered from the model.); 
obtaining, from a plurality of case model definitions, a case model definition for a case, the case model definition including a case fragment expression (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc. See further page 28, prior to step 7, which further illustrates a case model definition of a policy search data service. Additionally, see pages 289-300, Building User Interface Pages, where a plurality of widgets are provides to model that includes expressions to be used within the widgets.), the case fragment expression including references to a first data source (e.g. EMC Documentum xCelerated, see page 323-340, Building Expressions, which provides illustration of fragment expressions, where each expression includes at least one data source.) and a function that maps data from the first data source to an identifier of a case fragment (e.g. EMC Documentum xCelerated, see page 323-348, Building Expressions, which provides describes data functions, math functions, logical functions that map data to a case fragment.);
generate a case model from the case model definition (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc. See further step 4, when finished, generates a case model (e.g. project). See further pages 29-30, which generates the case model for the policy search data service, when the user clicks on the Save button.), wherein generating the case model comprises: 
obtaining a case fragment expression from the case model definition (e.g. EMC Documentum xCelerated, see pages 30-31, which discloses projects include artifacts (e.g. case fragment expressions) that can be shared between applications and other projects. The Examiner notes ;
selecting, from a plurality of case fragments (e.g. EMC Documentum xCelerated, see Chapter 4, pages 51-55, which discloses selecting attributes, including inherited attributes within the object model.), a first case fragment corresponding to the first case fragment identifier (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses application role, permission sets, email templates, etc., all which are examples of a plurality of case fragments, where for example, an email template includes email template properties (e.g. case fragment identifiers), in which the user may select from any of the plurality of case fragments.), the first case fragment comprising a first portion of a document structure definition (e.g. EMC Documentum xCelerated, Chapter 4, pages 51-55, which discloses creating an object model, where the model includes attributes and inherited attributes in the structured definition, such as the xCP Designer file.); and 
populating the case model with the first case fragment (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are populated from the repository based on the case fragment identifiers. See further Chapter 4, pages 53-55, where properties are used to populate the case model. See Chapter 4, pages 59-63, which discloses populating the object model with dataset.) by:
creating the first portion of the document structure according to the first portion of the document structure definition (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are populated from the repository based on the case fragment identifiers. See further Chapter 5, pages 83-89, which discloses creating and configuring object model based on selected and inherited attributes.); and 
storing the first portion of the document structure in a data repository (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are stored ; 
creating a second portion of the document structure according to a second portion of the document structure definition in the case model definition (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are populated from the repository based on the case fragment identifiers. See further Chapter 6, pages 110-116, which discloses a database repository that stores the object model and the properties associated with it., where a write to database activity creates the second portion of the document structure.); and
storing the second portion of the document structure in the data repository (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are stored and updated in the project. See further Chapter 6, pages 110-116, which discloses a database repository that stores the object model and the properties associated with it.) ; and 
storing the case model (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are stored and updated in the project.).
Although EMC Documentum xCelerated discloses fragment expressions and identifiers, it does not explicitly disclose executing the case fragment expression using first data gathered from a first data source to determine a first case fragment identifier as a result of the executing the case fragment expression, using the first data as input to the executing.
EMC Documentum xCP discloses executing the case fragment expression using first data gathered from a first data source to determine a first case fragment identifier as a result of the executing the case fragment expression, using the first data as input to the executing (e.g. EMC Documentum xCP, see pages 283-285, which discloses building expressions that the system evaluates at runtime to compare and set application data, where the expression can include hard-coded literals and data from the context, where .
	EMC Documentum xCelerated is directed to creating, designing, planning of applications and projects using case fragment expression. EMC Documentum CP is directed to a designer’s user guide to generate case fragment expressions. Both are analogous art, because they build expressions and execute the expressions at runtime and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of EMC Documentum xCelerated with the teachings of EMC Documentum xCP to include the claimed feature with the motivation to collaborate on content and data expression in a semi-structured manner.

As per claim 2, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 1, wherein the case model comprises a set of roles and a set of permissions and wherein the computer readable program code comprises instructions for administering access to a plurality of documents associated with the case according to the set of roles and permissions (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc.). 

As per claim 3, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 2, wherein the first case fragment comprises a first roles definition specifying a first portion of the set of roles (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc.). 

As per claim 4, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 3, wherein the first case model definition includes a second roles definition that specifies a second portion of the set of roles (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc.). 

As per claim 5, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 3, wherein the first case fragment comprises a first access control definition specifying a first portion of the set of permissions (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are populated from the repository based on the case fragment identifiers. See further Chapter 6, pages 110-116, which discloses a database repository that stores the object model and the properties associated with it., where a write to database activity creates the second portion of the document structure.). 

As per claim 6, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 5, wherein the first case model definition includes a second access control definition that specifies a second portion of the set of permissions (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are populated from the repository based on the case fragment identifiers. See further Chapter 6, pages 110-116, which discloses a database repository that stores the object model and the properties associated with it., where a write to database activity creates the second portion of the document structure.). 

As per claim 17, the modified teachings of EMC Documentum xCelerated and xCP teaches the method of claim 16, further comprises instructions for administering access to a plurality of documents associated with a case according to a set of roles and a set of permissions included in the case model (e.g. EMC Documentum xCelerated, see page 26, see step 3, which provides a case (e.g. project) model definition (e.g. configured project properties) that include name, namespace, project folder, etc.), wherein the first case fragment comprises a first roles definition that specifies a first portion of the set of roles and a first access control definition that specifies a first portion of the set of permissions and wherein the first case model definition comprises a second roles definition that specifies a second portion of the set of roles and a second access control definition that specifies a second portion of the set of permissions (e.g. EMC Documentum xCelerated, see pages 35-43, which discloses selected case fragments are populated from the repository based on the case fragment identifiers. See further Chapter 6, pages 110-116, which discloses a database repository that stores the object model and the properties associated with it., where a write to database activity creates the second portion of the document structure.).

As per claims 7 and 18, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 1 and the method of claim 16, respectively, wherein the first case fragment includes a definition of a first portion of a document structure and wherein populating the case model with the first case fragment comprises creating the first portion of the document structure according to the definition of the first portion of the document structure. 



As per claims 9 and 20, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 7 and the method of claim 18, respectively, wherein the case model comprises a set of tasks for a plurality of phases, wherein the case model comprises a first portion of a plurality of phases definition and the first case fragment comprises a second portion of the plurality of phases definition, and wherein the computer readable program code comprises instructions for transitioning through the plurality of phases using the first portion of the plurality of phases definition and the second portion of the plurality of phases definition.

As per claims 10 and 21, the modified teachings of EMC Documentum xCelerated and xCP teaches the system of claim 9 and the method of claim 16, respectively, wherein the document structure comprises a hierarchy that identifies types of documents and stores document templates for the types of documents for the case, wherein the hierarchy comprises a set of nodes, wherein each node in the set of nodes corresponds to a different phase from the plurality of phases (e.g. EMC Documentum .

As per claims 11 and 22, the modified teachings of EMC Documentum xCelerated and xCP teaches the system of claim 2 and the method of claim 16, respectively, wherein the first case fragment comprises a first portion of a plurality of phases definition, and wherein managing performance of the case comprises:
populating the case model with document instances based on the document templates (e.g. EMC Documentum xCelerated, see Chapter 4, pages 51-60, which discloses a plurality of phrase definitions, which are defined in the object model.).

As per claim 12, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 1, wherein executing the case fragment expression comprises:
wherein the case fragment expression specifies an operation and wherein executing the case fragment expression comprises performing the operation specified in the case fragment expression using the first data from the first data source (e.g. EMC Documentum xCelerated, see Chapter 6, pages 100-105, which illustrates the execution of case fragment expressions within a project (e.g. case).).

As per claim 13, the modified teachings of EMC Documentum xCelerated and xCP teaches the the non-transitory computer readable medium of claim 12, further comprising:
(e.g. EMC Documentum xCelerated, see Chapter 7, pages 159-171, which illustrates gathering and configuring data within a project (e.g. case).).

As per claim 14, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim 12, further comprising:
wherein obtaining the first data from the first data source comprises gathering the first data from a case context of the case (e.g. EMC Documentum xCelerated, see Chapter 7, pages 159-171, which illustrates gathering and configuring data within a project (e.g. case).).

As per claim 15, the modified teachings of EMC Documentum xCelerated and xCP teaches the non-transitory computer readable medium of claim1, further comprising:
executing the case fragment expression using second data gathered from a second data source to obtain a second case fragment identifier (e.g. EMC Documentum xCelerated, see Chapter 12, pages 319-343, which illustrates building expressions using data gathered from the model.); 
selecting, from the plurality of case fragments, a second case  fragment corresponding to the second case fragment identifier (e.g. EMC Documentum xCelerated, see Chapter 12, pages 319-343, which illustrates building expressions using data gathered from the model.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 23, 2022